Exhibit 5.1 OWEN M. NACCARATO, Esq. Naccarato & Associates 1100 Quail Street, Suite 100 Newport Beach, CA 92660 Office: (949) 851-9261Facsimile: (949) 851-9262 September 19, 2013 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: mPhase Technologies, Inc. Ladies and Gentlemen: We have acted as special counsel to mPhase Technologies, Inc., a New Jersey corporation (the “Company”), in connection with its preparation and filing with the Securities and Exchange Commission of a Registration Statement on Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Securities Act”), relating to Two Hundred Twenty-two Million Two Hundred Twenty-two Thousand Two Hundred Twenty-two(222,222,222)shares of the Company’s common stock, par value $0.001 per share (the “Shares”), of the Company issuable under the Company’s 2001 Stock Incentive Plan as Restated and Amended (the “Plan”). We have examined the originals, photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company and public officials, and other documents as we have deemed relevant and necessary as a basis for the opinion hereinafter expressed. In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as certified copies or photocopies and the authenticity of the originals of such latter documents. Based on our examination mentioned above, we are of the opinion that the shares of common stock being issued pursuant to the Registration Statement will be, when so issued, duly authorized, legally and validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement. In giving the foregoing consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Act, or the rules and regulations of the Securities and Exchange Commission. Very truly yours, /s/ Owen Naccarato, Esq. Naccarato & Associates
